Judgment, Supreme Court, New York County (Robert H. Wagner, J.), entered on April 25, 1985, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages unless plaintiff Arnold Rieger, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the Clerk of the trial court a written stipulation consenting to reduce the verdict in his favor in the net sum, after apportionment, of $150,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, as so reduced, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur&emdash;Kupferman, J. P., Sullivan, Kassal and Ellerin, JJ.